474 F.2d 616
73-1 USTC  P 16,079
Robert J. BUTLER, Plaintiff-Appellant,v.Robert L. PHINNEY, District Director, Internal RevenueService, Defendant-Appellee.
No. 71-2046. Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 9, 1973.Rehearing Denied March 7, 1973.

J. Edwin Smith, Houston, Tex., for plaintiff-appellant.
Fred B. Ugast, Acting Asst. Atty. Gen., Meyer Rothwacks, Tax Div., Dept. of Justice, Washington, D. C., Anthony J. P. Farris, U. S. Atty., Houston, Tex., for defendant-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
The judgment of the district court, 330 F. Supp. 596, is vacated and the case is remanded for further consideration in the light of Lucia v. United States of America et al., 5th Cir. 1973, 474 F.2d 565.


2
Vacated and remanded with directions.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I